Citation Nr: 0533122	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  03-22 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected meniscus degeneration of the left knee, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected lumbar strain, currently evaluated as 40 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).

Procedural history

The veteran served on active duty from April 1993 to April 
1997.

In a June 1997 rating decision, service connection was 
granted for lumbar strain; a noncompensable (zero percent) 
disability rating was assigned.  In a January 1998 rating 
decision, a 10 percent disability rating was assigned for 
lumbar strain.  In a November 1999 rating decision, service 
connection was granted for meniscus degeneration of the left 
knee; a 10 percent disability rating was assigned.  In that 
same rating decision, a 40 percent disability rating was 
assigned for lumbar strain.

In the July 2002 rating decision which forms the basis for 
this appeal, the RO denied ratings in excess of 10 and 40 
percent for meniscus degeneration of the left knee and lumbar 
strain, respectively.  The veteran disagreed with the July 
2002 rating decision and initiated this appeal.  The appeal 
was perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in August 2003.

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in April 2004.  A 
transcript of that hearing is associated with the claims 
file.

In January 2005, the Board remanded the increased rating 
claims for further development.  In May 2005, the VA Appeals 
Management Center (AMC) issued a supplemental statement of 
the case (SSOC) which continued to deny the veteran's claims 
for increased ratings for the left knee and lumbar spine 
disabilities.  The veteran's VA claims folder has been 
returned to the Board for additional appellate proceedings.  

The issue of an increased rating for service-connected lumbar 
strain is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the AMC in Washington, 
DC.

Issue not on appeal

In the July 2002 rating decision which forms the basis for 
this appeal, the RO also denied service connection for a 
right knee condition.  The veteran duly appealed that 
determination.  In January 2005, the Board issued a decision 
denying the appeal as to that issue.  The Board's decision is 
final.  See 38 C.F.R. § 20.1100 (2005).  That matter 
accordingly has been resolved an will be discussed no further 
herein.


FINDINGS OF FACT

1.  The veteran complains of constant left knee pain, an 
inability to stand for long periods of time, and two episodes 
of his left knee giving out.  The objective medical evidence 
does not demonstrate that the veteran's left knee impairment 
has been manifested by more than slight disability, as 
measured by recurrent subluxation or lateral instability, nor 
has a knee brace been prescribed.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
meniscus degeneration of the left knee, so as to render 
impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's meniscus degeneration of the left knee have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257 (2005).

2.  The criteria for referral for increased disability rating 
for meniscus degeneration of the left knee on an extra-
schedular basis is not met.  38 C.F.R. § 3.321(b)(1) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an increased disability rating for 
service-connected meniscus degeneration of the left knee, 
currently evaluated as 10 percent disabling.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2005).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue of an increased 
rating for service-connected meniscus degeneration of the 
left knee.  The Board observes that the veteran was informed 
in the August 2002 rating decision, the June 2003 statement 
of the case, and in the May 2005 supplemental statement of 
the case, of the relevant law and regulations pertaining to 
his claim. 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated in 
April 2002, whereby the veteran was advised of the provisions 
relating to the VCAA, to include advising him of the need to 
provide evidence that his left knee disability had 
"worsened" and now met "the criteria for a higher 
evaluation."  April 30, 2002, letter, at page 2.  
Specifically, he was advised that VA would obtain any VA 
medical records or other medical treatment records that he 
identifies.  He also informed that VA would make reasonable 
efforts to help him get evidence necessary to support his 
claim.  He was told that VA will try to help him get medical 
records, employment records, or records from Federal 
agencies.  The veteran was, however, informed that "[i]t's 
still your responsibility to make sure these records are 
received by us." (emphasis in the original)  Id. at page 3.  
He was specifically advised by VA in the April 2002 letter 
that he could help VA with his claim by sending VA "the 
evidence we need as soon as possible."  Id. at page 2.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board further notes that even though the VCAA letters 
requested a response by within 30 days from the April 30 
2002, VCAA letter, that letter also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) [evidence must be received by VA within one year from 
the date notice is sent].  One year has elapsed since the 
April 2002 VCAA letter.  

The Board is of course aware of the decision of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  In 
this case, the veteran's increased rating claim was 
adjudicated by the RO in August 2002, after the April 2002 
VCAA letter.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained, to the extent possible.  The evidence of record 
includes VA medical records and a report of a VA examination, 
which will be described below.  

There is no indication that there currently exists any 
evidence which has a bearing on this case which has not been 
obtained.  The veteran and his representative have not 
identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  See 38 C.F.R. § 3.103 (2005).  He requested, and 
was accorded, a video conference personal hearing before the 
undersigned Veterans Law Judge, the transcript of which is 
associated with his claims file.  

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Specific schedular criteria

Under Diagnostic Code 5257, the following levels of 
disability are included.

Recurrent subluxation or lateral instability:

30 % severe;

20 % moderate;

10% slight.

38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  "Moderate" is generally defined as "of average 
or medium quality, amount, scope, range, etc."  Webster's New 
World Dictionary, Third College Edition (1988), 871.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2004).

Analysis

The veteran seeks entitlement to an increased disability 
rating for his service-connected left knee disability, which 
is currently evaluated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005) [knee, other 
impairment of].

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran is currently assigned a 10 percent disability 
rating for meniscus degeneration of the left knee under 
Diagnostic Code 5257 [knee, other impairment of].  The 
schedular criteria focus on subluxation and instability of 
the knee.  These appear to be the veteran's principal 
complaints.

The Board concludes that rating the knee under Diagnostic 
Code 5257 [knee impairment, other] is most appropriate in 
this case.    The Board has reviewed the evidence in light of 
the criteria enumerated under the diagnostic codes related to 
the knees.  The medical evidence does not indicate that there 
has been dislocation or removal of the semilunar cartilage. 
The medical evidence similarly is not consistent with 
impairment, nonunion or malunion of the tibia and fibula or 
of genu recurvatum.  Application of Diagnostic Codes 5258, 
5259, 5262 and 5263 is therefore no appropriate.

Diagnostic Codes 5260 and 5261 deal with limitation of knee 
motion.  A December 2001 VA outpatient treatment record 
reflects that the veteran had a normal range of motion in the 
left knee.  A May 2002 examiner measured range of motion from 
0 to 125 degrees with pain at 125 degrees.  This range of 
motion is consistent with a noncompensable rating under the 
limitation of motion codes.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260-5261 (2005); see also 38 C.F.R. § 4.71, 
Plate II [normal flexion and extension of the knee is from 
zero degrees to 140 degrees].  Thus, application of these 
codes would not avail the veteran, who is currently evaluated 
at the 10 percent level.

Moreover, December 2001 X-rays of the left knee were normal.  
Thus, Diagnostic Code 5003 [degenerative arthritis] is not 
for application.  

In short, the Board has identified no more appropriate 
diagnostic code than the currently assigned Diagnostic Code 
5257.

Schedular rating

The veteran complains of constant left knee pain, an 
inability to stand for long periods of time, and two episodes 
of his left knee giving out.  See the hearing transcript, 
pages 9-11.  

However, the objective medical evidence does not demonstrate 
that the veteran's left knee impairment has been manifested 
by more than slight disability.  
Crucially, the report of the May 2002 VA examination shows 
that the veteran has left knee strain that is characterized 
as mild in nature.  There was 5/5 motor strength in both knee 
flexion and extension, with no evidence of muscle atrophy 
proximal or distal to his left knee.  When the left knee was 
in full extension, there was no evidence of joint laxity in 
the medial or lateral collateral ligaments.  

Moreover, the recent medical evidence does not reflect the 
prescription of knee brace for the left knee, and the veteran 
himself has testified that a knee brace has not been 
prescribed.  See the hearing transcript, page 21.

In short, objective medical evidence shows no knee 
instability.  The Board does not necessarily doubt the 
veteran's testimony as to the knee giving out on two isolated 
occasions.  Even taking this into consideration, the 
disability is most appropriately described as slight.  

The Board is of course cognizant that all of the reported 
symptoms, not just any recurrent subluxation or lateral 
instability, should be considered.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002) [the specified factors for each 
incremental rating are examples rather than requirements; 
analysis should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme]. 
However, the symptoms reported by the veteran, such as pain, 
are essentially subjective in nature.   

The Board accepts the veteran's testimony that his left knee 
is painful.  However, there is no objective basis on which to 
award a higher rating due to pain or other symptomatology.  
The objective medical evidence, particularly the findings on 
the May 2002 VA examination, does not reflect any symptoms 
consistent with, or approximating, moderate symptomatology.  
Indeed, the examination report disclosed only "mild" left 
knee strain.  The veteran has not provided any competent 
medical evidence to the contrary, despite instructions 
contained in the VCAA letter.  See 38 U.S.C.A. § 5107(a) [it 
is the claimant's responsibility to support a claim for VA 
benefits].

In short, the evidence does not describe knee symptomatology 
that is consistent with or approximates that which would 
allow for the assignment of a 20 percent disability rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257.

DeLuca consideration

The Board has taken into consideration the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The veteran reported that his left leg is weak.  
Transcript, page 11.  However, the Court has held that where 
a diagnostic code is not predicated on a limited range of 
motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45, 
with respect to pain, do not apply.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  Such is the case with Diagnostic 
Code 5257.

Esteban consideration

It is possible for separate disabilities arising from a 
single incident or disease process to be separately rated.  
See 38 C.F.R. § 4.25 (2005); see also Esteban v. Brown,  6 
Vet. App. 259, 261(1994).

VA Office of General Counsel provided guidance concerning 
increased rating claims for knee disorders.  In essence, VA 
General Counsel stated that a veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  In VAOPGCPREC 9-98, General 
Counsel also held that if a veteran has a disability rating 
under Diagnostic Code 5257 for instability of the knee, and 
there is also X-ray evidence of arthritis, a separate rating 
for arthritis could also be based on painful motion under 38 
C.F.R. § 4.59.

The Court  similarly indicated in Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991) that a separate compensable rating 
can be assigned for arthritis based on 
X- ray findings and painful motion under 38 C.F.R. § 4.59 
when involving a major joint or group of joints.

Here, however, as discussed above there is no X-ray evidence 
of arthritis of the veteran's left knee.  Accordingly, the 
factors enumerated in Esteban, Lichtenfels, etc. are not for 
consideration.



Extraschedular consideration

In the May 2005 SSOC, the VA Appeals Management Center 
considered the matter of referral of this issue for 
consideration of an extraschedular rating.  The Board will do 
likewise.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2005).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  The record does not show that the 
veteran has required frequent hospitalizations for his left 
knee disability.  Indeed, it does not appear from the record 
that he has been hospitalized at all for his left knee 
disability.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  The 
veteran works as an airport security supervisor.  Although 
the veteran reports that prolonged standing is painful and 
asserts that he is in a protected work environment, there is 
nothing in the current evidence of record to indicate that 
left knee disability alone caused impairment with employment 
over and above that contemplated in the assigned 10 percent 
schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  The 
Board therefore has determined that referral of the case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion 

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for an increased disability rating for his service-connected 
meniscus degeneration of the left knee.  The claim is 
therefore denied.


ORDER

An increased disability rating for service-connected meniscus 
degeneration of the left knee is denied.


REMAND

2.  Entitlement to an increased disability rating for 
service-connected lumbar strain, currently evaluated as 40 
percent disabling.

The veteran is seeking entitlement to a disability rating in 
excess of the currently assigned 40 percent for his service-
connected back disability.  The back disability is currently 
rated under former Diagnostic Code 5295 [lumbosacral strain]; 
40 percent is the maximum schedular rating available under 
that code.  The veteran asserts that his lumbar spine 
disability should be rated under the old Diagnostic Code 5293 
and the current Diagnostic Code 5243 [intervertebral disc 
syndrome] on the basis of neurological symptomatology in the 
lower extremities.  Under former Diagnostic Code 5293, a 
maximum 60 percent disability rating is available.

VA medical records obtained pursuant to the January 2005 
Board remand reflect that the veteran has neurological 
symptomatology in the lower extremities.  However, the 
medical records contain conflicting evidence regarding 
whether such symptomatology exists, or if existing is 
attributable to the service-connected lumbar spine disability 
(in which case former Diagnostic Code 5293 may be considered) 
or to other causes.  

Under the circumstances here presented, the Board believes 
that a medical examination is necessary.  Accordingly, this 
case is REMANDED to the Veterans Benefits Administration 
(VBA) for the following actions:

1.  VBA must arrange for the veteran to 
undergo physical examination to determine 
the nature of his service-connected 
lumbar spine disability.  The examiner 
should determine whether the veteran has 
intervertebral disc sydrome or a 
herniated nucleus pulposus of the lumbar 
spine causing radiculopathy in the lower 
extremities as a part of his service-
connected lumbar spine disability, 
originally diagnosed as lumbosacral 
strain.  If the symptomatology in the 
lower extremities is due to another cause 
other than the service-connected 
disability, the examiner should so state. 
The report of the physical examination 
should be associated with the veteran's 
VA claims folder.

2.  Thereafter, VBA must readjudicate the 
issue on appeal.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


